Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hatada et al (20120138149).
Regarding claim 1, Hatada, Fig. 1-14, discloses a hot-water supply device having plural action modes (different priority modes, Para 92), comprising: a can body (housing of 41) which is arranged between a water entry path W,RW (Fig 2) and a hot-water discharge path HW (Fig 2); a heat exchanger 30 which is equipped inside the can body and heats water; a circulation pump 16 which is arranged in a circulation passage 14 to send all or part of water flowing out from the hot-water discharge path of the heat exchanger to the water entry path W,RW (Fig 2) of the heat exchanger and which is configured to send the water to the heat exchanger; a water amount sensor 72 which measures an amount of water flowing into the heat exchanger; a temperature sensor 70 which measures a temperature of the water flowing into the heat exchanger; a temperature sensor 74 which measures a temperature of water flowing out from the heat exchanger; and a control device 8,110,130 which controls an action of the hot-
The recitation “control device switches the instant hot-water circulation mode to the hot-water supply mode based on the fact that water flows out from a hot-water supply tap” is seen as intended use of the control device.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). (MPEP 2113). The control device 8,110,130 (being a programmable system controller Para 90,93) is seen as capable of being programmed to switch the instant hot-water circulation mode to the hot-water supply mode based on the fact that water flows out from a hot-water supply tap.
As to claim 2, the recitation “control device determines that the water flows out from the hot-water supply tap based on the fact that an amount of water measured after the hot-water supply device starts to run is greater than an amount of water measured Ex parte Masham, 2 USPQ2d 1647 (1987). (MPEP 2113). The control device 8,110,130 (being a programmable system controller Para 90,93) is seen as capable of being programmed to “determine that the water flows out from the hot-water supply tap based on the fact that an amount of water measured after the hot-water supply device starts to run is greater than an amount of water measured when the hot-water supply device starts to run by a preset amount”.
As to claim 3, the recitation “control device starts combustion in the hot-water supply device based on switching from the instant hot-water circulation mode to the hot-water supply mode” is seen as intended use of the control device.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). (MPEP 2113). The control device 8,110,130 (being a programmable system controller Para 90,93) is seen as capable of being programmed to “start combustion in the hot-water supply device based on switching from the instant hot-water circulation mode to the hot-water supply mode”.
As to claim 4, the recitation “control device starts an operation of the circulation pump based on the fact that, when the combustion is not performed, a temperature of water flowing into the can body or a temperature of water flowing out from the can body Ex parte Masham, 2 USPQ2d 1647 (1987). (MPEP 2113). The control device 8,110,130 (being a programmable system controller Para 90,93) is seen as capable of being programmed to “start an operation of the circulation pump based on the fact that, when the combustion is not performed, a temperature of water flowing into the can body or a temperature of water flowing out from the can body is equal to or lower than a preset temperature”.
In similar fashion, recitations of claims 5-18 are seen as intended use of the control device.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). (MPEP 2113). The control device 8,110,130 (being a programmable system controller Para 90,93) is seen as capable of being programmed to perform the functions recited in claims 5-18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deivasigamani et al (20110042470), Shimada et al (20070257122) and Hatada et al (20120090341) teach hot water supply and circulation systems similar to Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753